           Case 1:18-cr-00078-LJO-SKO Document 26 Filed 10/17/18 Page 1 of 5


 1   Peter G. Bertling [S.B. #131602]
     Jemma Parker Saunders [S.B. #227962]
 2   Bertling Law Group, Inc.
     15 West Carrillo Street, Suite 104
 3   Santa Barbara, CA 93101
     Telephone: 805-879-7558
 4   Facsimile: 805-962-0722
     Emails: peter@bertlinglawgroup.com
 5
               jemma@bertlinglawgroup.com
 6
 7   Attorneys for Non-Party CALIFORNIA FORENSIC MEDICAL GROUP

 8                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   USA,                                             Case No.: 1:18-cr-00078-LJO-SKO
11                 Plaintiff,
     v.                                               NON-PARTY CALIFORNIA
12                                                    FORENSIC MEDICAL GROUP,
13   DAVID NIN,                                       INC.’S SUPPLEMENTAL
                                                      BRIEFING IN SUPPORT OF
14                  Defendant.                        REQUEST TO VACATE COURT’S
15                                                    ORDER OF OCTOBER 11, 2018
                                                      [CM/ECF 21]
16
17                                                    Judge: Hon. Erica P. Grosjean
18
19
20   TO THE COURT, TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
21        PLEASE TAKE NOTICE that non-party California Forensic Medical Group, Inc.
22   (hereinafter “CFMG”) hereby submits the following supplemental briefing in support of
23   its Request to Vacate the Court’s Order of October 11, 2018.
24        On October 18, 2018 in response to the Order issued by this Court on October 11,
25   2018, non-party CFMG submitted a Request to Vacate the Court’s Order. See CM/ECF
26   Document No. 25. In this request, CFMG asserted two rationales for vacating the
27
                                                                1:18-cr-00078-LJO-SKO
28                                             -1-
            NON-PARTY CALIFORNIA FORENSIC MEDICAL GROUP, INC.’S
          SUPPLEMENTAL BRIEFING IN SUPPORT OF REQUEST TO VACATE
                COURT’S ORDER OF OCTOBER 11, 2018 [CM/ECF 21]
           Case 1:18-cr-00078-LJO-SKO Document 26 Filed 10/17/18 Page 2 of 5


 1   October 11, 2018 Order regarding Mr. Nin’s medical care at the Fresno County Jail: the
 2   first was the Order lacked proper process by not requiring conformity with the Consent
 3   Decree and general civil proceedings. CFMG’s second basis to vacate the order was the
 4   Court’s failure to consider the Declaration of Dr. Raymond Herr timely filed in
 5   opposition in opposition to Mr. Nin’s statements. See CM/ECF Document No. 22. Now,
 6   CFMG further submits a third basis for vacating the October 11, 2018 order, which is that
 7   this Court lacks the authority to issue rulings and orders on the conditions of Mr. Nin’s
 8   confinement in the course of his criminal proceedings. On this additional basis, the
 9   October 11, 2018 Order must be vacated.
10   I.   SUPPLEMENTAL ARGUMENT
11        It is well settled law that a prisoner cannot bring a claim pertaining to the conditions
12   of his confinement without first exhausting the administrative remedies process provided
13   for by the jail or prison. See, e.g. Booth v. Churner, 532 U.S. 731, 741, 121 S. Ct. 1819,
14   149 L. Ed. 2d 958 (2001); Ngo v. Woodford, 548 U.S. 81, 85, 126 S. Ct. 2378, 165 L. Ed.
15   2d 368 (2006). “Requiring exhaustion allows prison officials an opportunity to resolve
16   disputes concerning the exercise of their responsibilities before being haled into court.
17   This has the potential to reduce the number of inmate suits, and also to improve the
18   quality of suits that are filed by producing a useful administrative record.” United States
19   v. Luong, 2009 U.S. Dist. LEXIS 85695, *1-2, (E.D. Cal. 2009) (quoting Jones v. Bock,
20   (2007) 549 U.S. 199, 204. The exhaustion of administrative remedies is often grounds
21   for dismissal for failure to state a claim upon which relief can be granted (FRCP Rule
22   12(b)(6)) in the context of a civil action pursuant to 42 U.S.C. §1983. Indeed, it is an
23   imperative condition imposed upon inmates and plaintiffs in the context of the Prison
24   Litigation Reform Act. See 42 U.S.C. §1997(e); Ontiveros v. Los Angeles County, 611 F.
25   Supp.2d 1090, 1094 (C.D. Cal. 2009).
26
27
                                                                    1:18-cr-00078-LJO-SKO
28                                                -2-
            NON-PARTY CALIFORNIA FORENSIC MEDICAL GROUP, INC.’S
          SUPPLEMENTAL BRIEFING IN SUPPORT OF REQUEST TO VACATE
                COURT’S ORDER OF OCTOBER 11, 2018 [CM/ECF 21]
           Case 1:18-cr-00078-LJO-SKO Document 26 Filed 10/17/18 Page 3 of 5


 1        Since exhaustion of administrative remedies is critical and required, it is upon this
 2   basis that Federal Courts in multiple jurisdictions have determined that a prisoner cannot
 3   bring any claims concerning the conditions of his confinement in jail as motions in a
 4   federal criminal case. See e.g. United States v. Wells, No. 02-20, 2007 WL 3025082, at
 5   *2 (W.D.Ky. 2007); United States v. Lanza, 2006 WL 6105611, at *1 (W.D.Wis. 2006);
 6   United States v. Loera, 2017 U.S. Dist. LEXIS 96221, at *114-115, (D.N.M. 2017).
 7   Specifically, in United States v. Hollis the Eastern District Court and Judge Wanger were
 8   asked to consider the provisions of library access and supplies as conditions of Hollis’
 9   confinement in the context of his federal criminal case. The Eastern District Court
10   declined to allow Mr. Hollis to proceed with these grievances during the criminal
11   proceedings because he had not brought a civil rights action predicated on exhaustion of
12   his administrative remedies at the Fresno County Jail. Id. Moreover, in the matter of
13   United States v. Loera, Loera was not permitted to present a claim during his criminal
14   matter related to his medical care during confinement because the only basis to do so is
15   when such medical conditions prevented him from assisting his counsel in his own
16   defense. United States v. Loera, supra (2017 U.S.Dist.LEXIS 96221, at *114-115.). In
17   essence “Courts have recognized the proper procedure to redress a defendant’s
18   grievances regarding medical treatment within a jail or prison is to file a civil suit against
19   the relevant parties pursuant to 42 U.S.C. §1983, rather than a motion in his criminal
20   case.” United States v. Luong, 2009 WL 2852111 (E.D. Cal. 2009). Permitting a
21   defendant to file or litigate grievances in the context of their criminal proceeding (not
22   directly related to his ability to exercise his rights during the criminal case) would
23   circumvent the defendant’s obligation to exhaust administrative remedies before seeking
24   redress in court. Ontiveros v. Los Angeles County, 611 F. Supp. 2d 1090, 1094 (C.D.
25   Cal. 2009).
26
27
                                                                    1:18-cr-00078-LJO-SKO
28                                                -3-
           NON-PARTY CALIFORNIA FORENSIC MEDICAL GROUP, INC.’S
         SUPPLEMENTAL BRIEFING IN SUPPORT OF REQUEST TO VACATE
               COURT’S ORDER OF OCTOBER 11, 2018 [CM/ECF 21]
           Case 1:18-cr-00078-LJO-SKO Document 26 Filed 10/17/18 Page 4 of 5


 1        This issue has been addressed relative to the medical care rendered in the Fresno
 2   County Jail which is at issue with the current Order. In Galvan v. Mimms (E.D.Cal. June
 3   7, 2011, No. 1:11-cv-00326-GBC (PC)) 2011 U.S.Dist.LEXIS 61012, at *3-4) it was
 4   determined the inmate could not bring a civil rights action under section 1983 based on
 5   events which occurred while he was confined in the Fresno County Jail unless and until
 6   he has completed administrative remedies provided by the Fresno County Jail for the
 7   processing of grievances prior to filing suit. Id.; see also Booth v. Churner, 532 U.S. 731,
 8   741 (2001); Ngo v. Woodford, 548 U.S. 81, 85 (2006); McKinney v. Carey, 311 F.3d
 9   1198, 1199-1201 (9th Cir.2002); United States v. Hollis, 2009 WL 902062 at *1 (E.D.
10   Cal. 2009); Rivers v. Hulkabee, 2007 WL 214572, at *1 (E.D. Cal. 2007).
11        Not only does requiring a defendant to file a civil suit under Section 1983 ensure
12   that the PLRA requirements regarding administrative remedy exhaustion have been
13   satisfied, but requiring a civil action also ensures the proper parties are actually before the
14   Court with notice and opportunity to be heard. See Id.; Rich v. Zitnay, 644 F.2d 41, 42
15   (1st Cir. 1981).
16        In the context of the instant matter, exhausting administrative remedies requires Mr.
17   Nin to comply with the jail’s usual grievance process combined with the instructions and
18   stipulations set forth in the Fresno Consent Decree. See Exhibit A to CFMG’s Request to
19   Vacate Order, CM/ECF No. 25. Nowhere is it documented that Mr. Nin complied with
20   any of these procedures. Rather, the record affirms Mr. Nin simply raised the issue
21   during his criminal proceedings, the very act which is prohibited by controlling law.
22   Furthermore, the rationale for requiring exhaustion of remedies to occur prior to filing
23   suit and addressing prisoner grievances related to conditions of confinement, being that
24   the prison officials be permitted to respond and address the grievance, was entirely absent
25   relative to Mr. Nin’s oral complaints. Indeed, in the issuance of this Order, the timely
26
27
                                                                     1:18-cr-00078-LJO-SKO
28                                                -4-
           NON-PARTY CALIFORNIA FORENSIC MEDICAL GROUP, INC.’S
         SUPPLEMENTAL BRIEFING IN SUPPORT OF REQUEST TO VACATE
               COURT’S ORDER OF OCTOBER 11, 2018 [CM/ECF 21]
            Case 1:18-cr-00078-LJO-SKO Document 26 Filed 10/17/18 Page 5 of 5


 1   submitted declaration of Dr. Raymond Herr addressing the inmate’s grievance was
 2   ignored. CM/ECF Document No. 22.
 3         In sum, this Court lacks authority to issue the Order of October 11, 2018. Since
 4   Mr. Nin’s complaints and grievances were asserted as an oral motion in the context of his
 5   criminal matter, the matter has not followed due course and due process to achieve an
 6   Order from this Court directing prison officials’ conduct in Mr. Nin’s medical care and
 7   conditions of confinement. In accord with all interpreting jurisprudence, including that of
 8   the Eastern District Court of California in United States v. Hollis, supra this Court cannot
 9   issue an Order directing the Fresno County Jail and/or its officials to provide specific care
10   to Mr. Nin.
11   II.   CONCLUSION
12         For all the foregoing reasons, and in furtherance of its initial submission at CM/ECF
13   No. 25, non-party CFMG respectfully requests this Court vacate its October 11, 2018
14   “Requiring Mr. Nin be seen by Medical Specialists at CRMC.”
15                                             Respectfully submitted,
16   Dated: October 17, 2018                   BERTLING LAW GROUP, INC.
17
18                                             /s/ Peter G. Bertling
19                                             Peter G. Bertling
                                               Jemma Parker Saunders
20                                             Attorneys for Non-Party
21                                             CALIFORNIA FORENSIC
                                               MEDICAL GROUP
22
23
24
25
26
27
                                                                   1:18-cr-00078-LJO-SKO
28                                                -5-
             NON-PARTY CALIFORNIA FORENSIC MEDICAL GROUP, INC.’S
           SUPPLEMENTAL BRIEFING IN SUPPORT OF REQUEST TO VACATE
                 COURT’S ORDER OF OCTOBER 11, 2018 [CM/ECF 21]
